           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

JAMES ANDREW TANNER                                         PLAINTIFF

v.                      No. 4:17-cv-780-DPM

KURT ZIEGENHORN, in his individual
capacity, and BILL BRYANT, Colonel,
in his official capacity as head of the
Arkansas State Police                                  DEFENDANTS

                               ORDER
     For the reasons stated from the bench at the end of trial on 8 July
2021, the Court requests a post-trial motion for judgment as a matter of
law from Tanner on the First Amendment issues. Motion due 2 August
2021. The State Police's response is due 16 August 2021. The opening
brief and response brief may be no longer than twenty pages each.
Tanner's reply is due 23 August 2021. And the State Police's surreply
is due 30 August 2021. The reply brief and surreply brief may be no
longer than ten pages each. Tanner's motion on punitive damages is
denied as moot based on the jury's special verdict No. 3.
     So Ordered.

                                 D.P. Marshall Jr.
                                 United States District Judge

                                     9~       ~o;z.1
